            Case 1:20-cv-10878-LTS Document 7 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAWNNEKA WATKINS,

                                Plaintiff,

                    -against-                                    20-CV-10878 (LTS)

                                                                 CIVIL JUDGMENT
AHRC; THE CITY AND STATE; NYCHA’S
RENT,

                                Defendants.

         Pursuant to the order issued April 19, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
